DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings make an otherwise definite claim take on an unreasonable degree of uncertainty, In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997), MPEP 2173.03, In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971).  In the present case, claim 17 recites a first gate metal layer overlying the heterostructure, but the language of the first gate metal layer in claim 17 is inconsistent with the specification and the other independent claims.  For example, the gate stack of claim 10 is heterostructure/first gate metal/second gate metal/third gate metal, which is consistent with the specification, whereas the gate stack of claim 17 with dependent claim 19 is heterostructure/second gate metal/protection layer/first gate metal layer.  Claim 17 and its dependents have renamed the metal gate layers which causes undue confusion to one having ordinary skill in the art (e.g. if Applicant presents arguments about the first gate metal layer then it is unclear whether the arguments would apply to the first gate metal layer of claim 10 or the first metal gate layer of claim 17 since the first metal gate layer of claim 10 cannot be the same as the first metal gate layer of claim 17).
Additionally, claim 17 lines 7-8 has been amended to recite “a protection layer between the heterostructure and the first gate metal layer, the protection layer; and” which is indefinite since it is unclear what the hanging “, the protection layer” is supposed to mean. 
Claims 18-20 are rejected insofar as they depend upon and inherit the indefiniteness issues of claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12,15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2015/0325698 A1 to Theodorus Marinus Donkers et al., “Donkers”.
Regarding claim 10, Donkers discloses a high electron mobility transistor (HEMT) device (e.g. Fig. 1), comprising:
a heterostructure (14/16, ¶ [0049],[0050]);
a dielectric layer (20, ¶ [0050]) on the heterostructure; and
a gate electrode (28/32/30, ¶ [0050]) extending completely through the dielectric layer,
the gate electrode including:
a first gate metal layer (28, ¶ [0050]-[0053]) configured to form a Schottky contact with the heterostructure;
a second gate metal layer (32, ¶ [0054]-[0060]) on the first gate metal layer; and
a third gate metal layer (portion of 30 above 32) on the second gate metal layer, the third gate metal layer including Aluminium (¶ [0011],[0052],[0053],[0054],[0058]);
wherein the second gate metal layer (32) forms a barrier against diffusion of Aluminium/aluminum atoms from the third metal layer towards the heterostructure (¶ [0004],[0005],[0051]-[0060]).

Regarding claim 11, Donkers discloses the HEMT device according to claim 10, and Donkers further discloses wherein the dielectric layer (20) includes silicon nitride (¶ [0050]).

Regarding claim 12, Donkers discloses the HEMT device according to claim 10, and Donkers further discloses wherein the first gate metal layer (28) includes Nickel (¶ [0005], [0008], [0052], [0053], [0058]), and the second gate metal layer (32) includes tungsten nitride (WN, ¶ [0056]).

Regarding claim 15, Donkers discloses the HEMT device according to claim 10, and Donkers further discloses wherein the heterostructure includes a channel layer (14) and a barrier layer (16) on the channel layer, the channel layer (14) and the barrier layer (16) including respective compound materials including elements of the group III-V (GaN/AlGaN, ¶ [0004],[0019],[0034],[0049],[0050]).


Claims 17-19,21-24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2008/0230786 A1 to Heikman et al., “Heikman”.
Regarding claim 17 insofar as definite, Heikman discloses a device (e.g. FIG. 1, FIG. 2), comprising:
a heterostructure (104 including 106/108, ¶ [0028]-[0030]);
a dielectric layer (116, ¶ [0032]) on the heterostructure; and 
a gate electrode (114 formed in FIG. 2 of layers 202,204,114,208) extending through the dielectric layer (116) and contacting the heterostructure (106), the gate electrode including:
a first gate metal layer (206, ¶ [0037]) overlying the heterostructure; and
a protection layer (204, ¶ [0036]) between the heterostructure and the first gate metal layer; and 
a source or drain electrode (110 and 112, ¶ [0031]) extending into the heterostructure to a greater depth (as pictured in FIG. 1) than the gate electrode (114).

Regarding claim 18 insofar as definite, Heikman discloses the device according to claim 17, and Heikman further discloses wherein the protection layer (204) is configured to form a Schottky contact (part of Schottky gate, Abstract ¶ [0008],[0009],[0022],[0035]) with the heterostructure.

Regarding claim 19 insofar as definite, Heikman discloses the device according to claim 17, and Heikman further discloses a second gate metal layer (202, ¶ [0035]) in direct contact with the heterostructure, the second gate metal layer (202) extending between the heterostructure (106) and the protection layer (114).

Regarding claim 21, Heikman discloses a device (e.g. FIG. 1, FIG. 2), comprising:
a barrier layer (106, ¶ [0028]);
a first insulting layer (116, ¶ [0032]) on the barrier layer;
an opening (filled with gate 114) in the first insulating layer (116) that exposes the barrier layer (106);
a first conductive layer (202, ¶ [0035]) in the opening and on portions of the first insulating layer in a first direction, the first conductive layer having a first dimension (width within trench, see Examiner-annotated figure below) in a first direction;
a second conductive layer (206, ¶ [0037]) on the first conductive layer, the second conductive layer having a second dimension in the first direction, the second dimension being less than the first dimension (upper portion in region 212 has less width as pictured, see Examiner-annotated figure below).

    PNG
    media_image1.png
    416
    627
    media_image1.png
    Greyscale


Regarding claim 22, Heikman discloses the device of claim 21, and Heikman further discloses wherein the first direction extends (laterally) from a first end of the first conductive layer (202) that is on a surface of the first insulating layer (116) and a second end of the first conductive layer (202) that is on the surface of the first insulating layer (116), the opening being between the first and second ends (i.e. 202 extends beyond the opening as pictured).

Regarding claim 23, Heikman discloses the device of claim 21, and Heikman further discloses a protection layer (204, protection from diffusion ¶ [0034],[0036]) between the first (202) and second (206) conductive layers, the protection layer (204) having the second dimension (portion on left in region 212 has the shorter width).

Regarding claim 24, Heikman discloses the device of claim 21, and Heikman further discloses a heterostructure (108/106) that includes the barrier layer (106, ¶ [0028]), the first conductive layer (202) configured to form a Schottky contact (¶ [0035]) with the heterostructure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0325698 A1 to Theodorus Marinus Donkers et al., “Donkers”, in view of U.S. Patent Application Publication Number 2018/0102416 A1 to Constant et al., “Constant”.
Regarding claim 13, although Donkers anticipates the HEMT device according to claim 10, Donkers fails to clearly teach wherein the gate electrode further includes a cap layer on the first metal layer and configured to protect the first metal layer from. environmental agents.
Constant teaches (e.g. FIG. 2) wherein a gate electrode (4) further includes a cap layer (uppermost layer identified in Constant as the third layer formed of titanium nitride (TiN), ¶ [0054])
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Donkers with a titanium nitride (TiN) cap as taught by Constant in order to desirably form an upper anti-diffusion material (Constant Abstract) or anti-reflecting or anti-oxidation material (Constant ¶ [0046]) to improve the gate electrode.
Examiner’s Note: the language “configured to protect the first metal layer from environmental agents” is interpreted as the functional use of the layer and limiting insofar as the material of the cap layer be able to protect from environmental agents, see e.g. MPEP 2173.05(g), wherein the material of titanium nitride (TiN) is interpreted as inherently acting to protect from environmental agents as Constant recognizes titanium nitride (TiN) as an anti-diffusion material and Applicant teaches that titanium nitride (TiN) is the cap layer material and the same compositions must necessarily have the same properties, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), MPPE 2112.01

Regarding claim 14, Donkers in view of Constant yields the HEMT device according to claim 13, and Constant further teaches wherein the cap layer includes titanium nitride (TiN, FIG. 3, ¶ [0014],[0019],[0054]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0325698 A1 to Theodorus Marinus Donkers et al., “Donkers”, in view of U.S. Patent Application Publication Number 2010/0207137 A1 to Sazawa et al., “Sazawa”.
Regarding claim 16, Donkers discloses the HEMT device according to claim 10, and Donkers further discloses:
a source electrode (24, ¶ [0051]); and
a drain electrode (26, ¶ [0051]) at a distance from the source electrode,
wherein the gate electrode (28) is in direct electrical contact with the heterostructure (16).
Donkers fails to clearly teach wherein the source (24) and drain electrodes (26) extend into the heterostructure (14/16) and terminate in the heterostructure.
Sazawa teaches (Fig. 18) wherein a source electrode (412-416, ¶ [0121]) and a drain electrode (418-422) extend into (through 416 and 422) the heterostructure (408,410, ¶ [0121],[0122]) and terminate in the heterostructure (i.e. extend into 408).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Donkers with portions of the source and drain electrodes extending into and terminating in the heterostructure as taught by Sazawa in order to reduce the on-resistance of the source and drain electrodes (Sazawa ¶ [0122]).

Claims 20,25,26 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0230786 A1 to Heikman et al., “Heikman”, in view of U.S. Patent Application Publication Number 2015/0325698 A1 to Theodorus Marinus Donkers et al., “Donkers”.
Regarding claim 20 insofar as definite, Heikman discloses the device according to claim 19, and Heikman further teaches wherein the second gate metal (202) includes nickel (¶ [0022],[0034],[0035]).
Heikman fails to clearly teach wherein the first gate metal layer (206) includes Aluminium and the protection layer (204) includes Tungsten Nitride (WN).
	Donkers teaches wherein a first gate metal (portion of 30 above 32) includes aluminum/aluminium (Al, ¶ [0011],[0052]-[0054],[0058]); and a second gate metal (28) includes nickel (¶ [0052]) and wherein the protection layer includes tungsten nitride (WN, ¶ [0056]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Heikman with the gate stack material of Donkers in order to form a gate with high robustness (Donkers ¶ [0048],[0064]) and/or controlled Schottky barrier height (Donkers ¶ [0029],[0048],[0055],[0065],[0066]) and/or able to withstand high temperature annealing (Donkers ¶ [0048],[0051],[0058]).

Regarding claim 25, Heikman discloses the device of claim 24, and Heikman further discloses a protection layer (204, protection from diffusion ¶ [0034],[0036]) between the first (202)
and the second (206) conductive layers.
Heikman fails to clearly teach the second conductive layer including Aluminum, wherein the
protective layer forms a barrier against diffusion of Aluminum atoms from the second conductive layer towards the heterostructure.
Donkers teaches a protection layer (32) between first (28) and second (30) conductive layers, the second conductive layer (portion of 30 above 32) including Aluminum (Al, ¶ [0011],[0052]-[0054],[0058]), wherein the protective layer forms a barrier against diffusion of Aluminum atoms from the second conductive layer towards the heterostructure (¶ [0004],[0005],[0051]-[0060]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Heikman with the gate stack material of Donkers in order to form a gate with high robustness (Donkers ¶ [0048],[0064]) and/or controlled Schottky barrier height (Donkers ¶ [0029],[0048],[0055],[0065],[0066]) and/or able to withstand high temperature annealing (Donkers ¶ [0048],[0051],[0058]).

Regarding claim 26, Heikman in view of Donkers yields the device of claim 25, and Heikman further teaches wherein the first insulating layer (116) includes silicon nitride (SiN, ¶ [0032]) and Donkers further teaches wherein a first insulating layer (20) includes silicon nitride (SiN, ¶ [0050]), the first conductive layer (28) includes Nickel (¶ [0052]), and the protective layer includes tungsten
nitride (WN, ¶ [0056]).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0230786 A1 to Heikman et al., “Heikman”, in view of U.S. Patent Application Publication Number 2015/0325698 A1 to Theodorus Marinus Donkers et al., “Donkers”, further in view of U.S. Patent Application Publication Number 2018/0102416 A1 to Constant et al., “Constant”.
Although Heikman in view of Donkers yields the device of claim 26, Heikman fails to clearly teach (claim 27) comprising a cap layer on second conductive layer and (claim 28) wherein the cap layer includes titanium nitride.
Constant teaches (e.g. FIG. 2) wherein a gate electrode (4) further includes a cap layer wherein the cap layer includes titanium nitride (uppermost layer identified in Constant as the third layer formed of titanium nitride (TiN), ¶ [0054])
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Heikman in view of Donkers with a titanium nitride (TiN) cap as taught by Constant in order to desirably form an upper anti-diffusion material (Constant Abstract) or anti-reflecting or anti-oxidation material (Constant ¶ [0046]) to improve the gate electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891